Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 111-119, in the reply filed on Nov. 22, 2021 is acknowledged.
Claims 100-119 remain pending in the current application, claims 100-110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 111-119 have been considered on the merits.

Status of the Claims 
	Claims 100-119 are currently pending.
Claim 111 is amended.
	Claims 100-110 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

	Claims 111-119 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: the various gray shades indicating downregulated, no change and upregulated cannot be distinguished from each other in the bar graphs in Figure 31. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: MitoTracker™ in 0039, 0059 and 0207; TcBuster™ in 0121; Sleeping Beauty™ in 0121; PiggyBac™ in 0121; ChloraPrep™ in 0144; MilliQ® in 0196; Millipore® in 0197; SpeedVac™ in 0200; Aligent in 0201; SeQuant® ZIC-cHILIC® in 0201; Analyst™ 1.5 software in 0203;  MultiQuant™ in 0203 and 0204; Rain-X®-treated glass in 0206; StemSpan™ in 0206; FlowJo™ in 0207; Cytospin™ in 0208; Aperio ScanScope® in 0208; Methocult™ in 0209; Alexa Fluor® in 0210; RNeasy® in 0212; NanoDrop™ in 0212; Trinean DropSense96™ in 0213;  SMARTer® Stranded Total RNA-Seq kit in 0214; and Illumina HiSeq® 2500 in 0214, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 


Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical errors in claims.  
Claims 111, 113 and 116 are objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. zwitterionic hydrogel (ZGT), hematopoietic stem cell (HSC), Lineage negative (Lin-), cytotoxic T-lymphocyte-associated protein (CTLA), interleukin 1 receptor antagonist (ILRa), soluble tumor necrosis factor receptor-1 (sTNFRI), tumor necrosis factor (TNF), tyrosine phosphatase non-receptor type 22 (PTPN22), etc.).  
Claim 119 is objected to for missing a comma after the phrase “The composition of claim 118”.
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 111, 115 and 116 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernstein et al. (US 2013/0095080 A1).  
Claim 111 is directed to an expanded population of hematopoietic stem cells with a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population and an reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control 
With respect to claim 111, Bernstein teaches an expanded hematopoietic stem cell population (0003).  Bernstein teaches that the cultures result in at least a 50-fold increase in hematopoietic stem cells and CD34+ cells (0034 and 0045) and the cultures result in at least a 10-fold increase in the absolute number of CD34+ cells (0098).  
With respect to claims 115 and 116, Bernstein teaches the cells can be genetically modified to include an insertion of a therapeutic gene or gene product including the anti-inflammatory factors, anti-TNF, anti-IL-1, anti-IL-2 (0154).
Although, Bernstein does not teach the exact method by which the expanded hematopoietic stem cell population is produced by culturing the cells on a zwitterionic hydrogel (ZTG) in a medium comprising at least two growth factors selected from human stem cells factor (SCF), FMS-like tyrosine kinase 3 ligand (FLT3-L), thrombopoietin (TPO), interleukin-6 (IL-6), and interleukin (IL-3) as in claim 111, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).  In further support, Bernstein teaches culturing the hematopoietic stem cells on a dish 
Likewise, Bernstein is silent with the proportion of G1 and G0 cells in the population and does not explicitly teach the population has a reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate as recited in claim 111.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are being cultured in similar manner as claimed by applicant.  Specifically, Bernstein teaches culturing the hematopoietic stem cells on a dish containing fibronectin in a medium containing SCF, FLT-3L, TPO, IL-6 and IL-3 for a sufficient time to expand the cells (0090, 0095 and 0113-117).  In addition, Bernstein teaches the hematopoietic stem cells express the markers CD34 and CD90 and are negative for Lin and CD38 (0034) as recited in claims 112-114 and the culturing method of Bernstein does not have the population directly on a hydrophobic polystyrene flask or uses a Notch agonist substrate.  Bernstein taken as a whole demonstrates a reasonable probability that the expanded hematopoietic stem cells are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the method for producing stem cells and resulting cells of the cited prior art does not possess a critical characteristic that is possessed by the 0 cells and an increase in G1 cells as compared to a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate) would advance prosecution.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claims 111, 115 and 116 are rejected under 35 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (US 2011/0033928 A1).  
Claim 111 is directed to an expanded population of hematopoietic stem cells with at least a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population and an reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion with in a hydrophobic polystyrene flask or with a Notch agonist substrate. 
With respect to claim 111, Smith teaches hematopoietic stem cells in culture on a synthetic polymer matrix in the form of a hydrogel (0011-0014 and 0018-0019) where the polymer matrix is poly 2-(methacryloyloxy)ethyl dimethyl-(3-sulfopropyl)ammonium hydroxide (PMEDSAH), a zwitterionic hydrogel (0011-0013 and 0018-0019).  Smith teaches the cells are cultured, therefore, the cells are expanded.  Smith teaches the cells are able to go through multiple passages while remaining in an undifferentiated 1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate.  
With respect to claim 117, Smith teaches a composition comprising the cells in a scaffold made of the synthetic polymer substrate (0059).  With respect to claims 118 and 119, Smith further teaches the polymer substrates can be used to grow cells in vitro and then for implantation or transplantation into a subject to aid in growth (a pharmaceutical acceptable carrier and therapeutically effective amount) and regeneration of cells and tissues in a particular area or location of the subject (0059).  
Although, Smith does not teach the exact method by which the expanded hematopoietic stem cell population is produced by culturing the cells on a zwitterionic hydrogel (ZTG) in a medium comprising at least two growth factors selected from human stem cells factor (SCF), FMS-like tyrosine kinase 3 ligand (FLT3-L), thrombopoietin (TPO), interleukin-6 (IL-6), and interleukin (IL-3) or where the cells are culture for a period sufficient to provide a zwitterionic gel expanded hematopoietic population with at least at least a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population as in claim 111, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different 
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 111 and 113-116 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 2013/0095080 A1).
Claim 111 is directed to an expanded population of hematopoietic stem cells with a 10 fold increase in the total number of HSC compared to the starting CD34+ HSC population and an reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion with in a hydrophobic polystyrene flask or with a Notch agonist substrate. 
With respect to claim 111, Bernstein teaches an expanded hematopoietic stem cell population (0003).  Bernstein teaches that the cultures result in at least a 50-fold increase in hematopoietic stem cells and CD34+ cells (0034 and 0045) and the cultures result in at least a 10-fold increase in the absolute number of CD34+ cells (0098).  
With respect to claims 115 and 116, Bernstein teaches the cells can be genetically modified to include an insertion of a therapeutic gene or gene product including the anti-inflammatory factors, anti-TNF, anti-IL-1, anti-IL-2 (0154).
Although, Bernstein does not teach the exact method by which the expanded hematopoietic stem cell population is produced by culturing the cells on a zwitterionic hydrogel (ZTG) in a medium comprising at least two growth factors selected from human stem cells factor (SCF), FMS-like tyrosine kinase 3 ligand (FLT3-L), thrombopoietin (TPO), interleukin-6 (IL-6), and interleukin (IL-3) as in claim 111, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed 
Likewise, Bernstein is silent with the proportion of G1 and G0 cells in the population and does not explicitly teach the population has a reduced proportion of G1 cells and an increased proportion of G0 cells as compared to a control starting CD34+ HSC population expanded in a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate as recited in claim 111.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art.  The prior art cells are the same or similar because they are being cultured in similar manner as claimed by applicant.  Specifically, Bernstein teaches culturing the hematopoietic stem cells on a dish containing fibronectin in a medium containing SCF, FLT-3L, TPO, IL-6 and IL-3 for a sufficient time to expand the cells (0090, 0095 and 0113-117).  In addition, Bernstein teaches the hematopoietic stem cells express the markers CD34 and CD90 and are negative for Lin and CD38 (0034) as recited in claims 112-114 and the culturing method of Bernstein does not have the population directly on a hydrophobic polystyrene flask or uses a Notch agonist substrate.  Bernstein taken as a whole demonstrates a reasonable probability that the 0 cells and an increase in G1 cells as compared to a relevant control condition comprising expansion within a hydrophobic polystyrene flask or with a Notch agonist substrate) would advance prosecution.
Although, Bernstein teaches the hematopoietic stem cell population with at least a 50-fold increase in CD34+ cells and hematopoietic stem cells can be positive for CD34 and CD90 and negative for Lin and CD38 (0034), Bernstein does not explicitly teach the hematopoietic stem cell population with at least 50% of the cells are CD34+ and Lin- or with at least 50% of the cells are CD34+ and CD45RA- or the hematopoietic stem cell population with at least 90% of the cells are CD34+ and Lin- or with at least 70% of the cells are CD34+ and CD45RA- as recited in claims 113 and 114 respectively.  Bernstein teaches the hematopoietic stem cells can be recognized by the presence or absence of specific markers including Lin, CD34, CD38, CD45RA, and CD90 (0019, 0044 and 0080).  Additionally, Bernstein teaches the cells can be purified or enriched to increase the percentage of hematopoietic stem cells with the markers of interest using antibodies against the marker or antigen of interest (0080 and 0085).  Accordingly, at the effect time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the composition of expanded hematopoietic 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 112 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bernstein (as applied to claims 111 and 113-116 above), and further in view of Tarunina et al. (Stem Cells and Development, 2016).
The teachings of Bernstein can be found in the previous rejection above. 
Bernstein does not explicitly teach the expanded hematopoietic stem cell population comprising a 10-fold increase in the total number of cells having a CD34+, CD38-, CD45RA-, CD49f+, CD90+ phenotype as compared to the starting CD34+ hematopoietic stem cell population from which it is formed as recited in claim 112.  However, Tarunina teaches a population of expanded hematopoietic stem cell which are CD34+, CD38lo/-, CD45RA-, CD90+, CD49f+ (abstract).  Tarunina further teaches that this population represents long-term hematopoietic repopulating cells which are desired for expansion and cell therapy (pg. 1710 Col. 1 para. 2-4).  In further support, 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 117-119 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernstein (as applied to claims 111 and 113-116 above), and further in view of Smith et al. (US 2011/0033928 A1).
The teachings of Bernstein can be found in the previous rejection above with respect to claims 111 and 113-116.  
With respect to claims 118 and 119, Bernstein teaches the composition is a pharmaceutical composition containing pharmaceutically acceptable carrier and a therapeutically effective amount of the expanded cells (0184-0185).
Bernstein does not teach a composition comprising the hematopoietic stem cell population within a zwitterionic gel as recited in claim 117.  However, Smith teaches hematopoietic stem cells in a culture on a synthetic polymer matrix in the form of a hydrogel (0011-0014 and 0018-0019) and where the polymer matrix is poly 2-(methacryloyloxy)ethyl dimethyl-(3-sulfopropyl)ammonium hydroxide (PMEDSAH), a zwitterionic hydrogel (0011-0013 and 0018-0019).  Smith teaches the cells are cultured, therefore, the cells would be expanded.  Smith teaches the cells are able to go through multiple passages while remaining in an undifferentiated state as a result of the synthetic polymer matrix (abstract and 0003).  Smith teaches a composition comprising the cells in a scaffold made of the synthetic polymer substrate (0059).  In addition, Smith teaches xenogenic culture matrices show batch to batch inconstancies and are prone to contaminations (0005).  Smith further teaches the polymer substrates can be used to grow cells in vitro and then for implantation or transplantation into a subject to aid in growth and regeneration of cells and tissues in a particular area or location of the subject (0059).  Accordingly, at the effective time of filing of the claimed invention, one 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.




Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632